FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIANO VELASCO GARCIA,                         No. 10-70698

               Petitioner,                       Agency No. A099-625-019

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Emiliano Velasco Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Garcia v. Holder, 621 F.3d 906, 912

(9th Cir. 2010), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Velasco Garcia’s motion to

reopen based on the new hardship evidence of his temporary guardianship of his

nieces where he did not allege how his qualifying relatives would be affected. See

id. (a motion to reopen will not be granted unless it establishes a prima facie case

for relief).

       In light of our disposition, we need not reach Velasco Garcia’s remaining

contention.

       PETITION FOR REVIEW DENIED.




                                           2                                    10-70698